WIGGINTON, Judge.
Appellant, Alachua County, appeals a second amended final judgment finding the present zoning category and land use designation on appellees’ property to be invalid and ordering the County to place a zoning category and land use designation on the property that is consistent with the surrounding zoning and land uses and not more restrictive or less intensive than commercial except for an approximately 4-acre wetlands area. In the alternative, the trial court ruled that the County may designate the land as an activity center as described in the County’s Comprehensive Plan Land Use 2000.
Having thoroughly examined the extensive record, which includes videotapes and numerous maps, and having read and heard the arguments of the parties, we find that competent, substantial evidence supports the trial judge’s resolution of the conflicts in the evidence and his conclusions.
AFFIRMED.
BOOTH and THOMPSON, JJ., concur.